      Case 2:19-cv-04847-DWL Document 15 Filed 07/20/20 Page 1 of 2



1
2
3
4
5
6                         IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9    Aaron Lamar Sharpe,                                No. CV-19-04847-PHX-DWL
10                    Petitioner,                       ORDER
11   v.
12   State of Arizona, et al.,
13                    Respondents.
14
15             Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus

16   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”) of

17   the United States Magistrate Judge (Doc. 14). The R&R, which was issued on June 22,

18   2020, recommends that the Petition be denied and dismissed with prejudice and further

19   provides that “[t]he parties shall have 14 days from the date of service of a copy of this

20   recommendation within which to file specific written objections with the Court.” (Doc. 14

21   at 17.)

22             Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does

24   not appear that Congress intended to require district court review of a magistrate’s factual

25   or legal conclusions, under a de novo or any other standard, when neither party objects to

26   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o

27   review is required of a magistrate judge’s report and recommendation unless objections are

28   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
      Case 2:19-cv-04847-DWL Document 15 Filed 07/20/20 Page 2 of 2



1    (“[T]he district judge must review the magistrate judge’s findings and recommendations
2    de novo if objection is made, but not otherwise.”).
3           Accordingly,
4           IT IS ORDERED that the R&R’s recommended disposition (Doc. 14) is accepted,
5    that the Petition (Doc. 1) is denied and dismissed with prejudice, and that the Clerk of
6    Court shall enter judgment accordingly.
7           IT IS FURTHER ORDERED that a certificate of appealability and leave to
8    proceed in forma pauperis on appeal be DENIED because petitioner has not made a
9    substantial showing of the denial of a constitutional right and because the dismissal of the
10   petition is justified by a plain procedural bar and jurists of reason would not find the
11   procedural ruling debatable.
12          Dated this 20th day of July, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
